Citation Nr: 0116990	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  98-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1941 to June 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: amputation of the left lower leg at mid calf, 
hypertrophic arthritis of the left knee, asymptomatic scars 
from skin graft donor sites, and asymptomatic residuals of a 
fractured left humerus.  He also receives special monthly 
compensation by reason of anatomical loss of a foot. 

3.  The evidence shows that the veteran requires assistance 
with dressing, bathing, walking, and adjusting his prosthesis 
as a result of his service-connected amputation of the left 
lower leg.    


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation by reason of the need for regular aid and 
attendance have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.350, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the enactment of the VCAA, the RO's actions comply with 
the new statutory provisions.  Specifically, by way of the 
July 1997 rating decision, October 1997 statement of the 
case, and subsequent supplemental statements of the case, the 
RO informed the veteran and his representative of the 
evidence needed to substantiate his claim.  In addition, the 
RO secured VA examinations pertinent to the claim.  The 
veteran has not identified or authorized VA to obtain any VA 
or private treatment records.  The veteran has provided 
evidence and written argument on his behalf and declined the 
opportunity for a hearing on the claim.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

Review of the claims folder revealed that the veteran's 
service-connected disabilities were as follows: amputation of 
the left lower leg at mid calf, hypertrophic arthritis of the 
left knee, asymptomatic scars from skin graft donor sites, 
and asymptomatic residuals of a fractured left humerus.  He 
also received special monthly compensation by reason of 
anatomical loss of a foot.   

The veteran submitted a claim for special monthly 
compensation by reason of need for regular aid and attendance 
in April 1997.  He stated that it had become increasingly 
difficult to maintain his daily needs without assistance, 
such as with bathing, dressing, and attaching the prosthesis.  

With his claim, the veteran provided an April 1997 statement 
from C. Terhune, Jr., M.D.  The veteran's complete diagnosis 
was Parkinson's disease, progressive and disabling, 
hypertension, sleep apnea, venous insufficiency of the right 
lower leg with recurrent stasis dermatitis, old left below-
the-knee amputation with prosthesis, and benign prostatic 
hypertrophy.  He was able to walk unaided, but needed help to 
stand up.  He was restricted in his ability to feed, bathe, 
and dress himself, though his wife helped him.  Dr. Terhune 
stated that the veteran could not leave home without 
attendance, but did not describe the extent to which he was 
housebound.  The veteran was not permanently bedridden or 
blind.  Although he did not require nursing home care, he did 
require full-time care and assistance.  Dr. Terhune listed 
other problems including memory dysfunction and altered 
balance due to the prosthesis and Parkinson's disease.  

The veteran underwent a VA orthopedic examination in May 
1997.  The examiner noted that the veteran had developed 
Parkinson's disease and had sustained a number of falls.  The 
veteran stated that he could walk up to six blocks with a 
walker and very slowly.  He had some imbalance problems.  
Examination of the left leg and stump was essentially normal, 
except for some limitation of left knee motion.  The examiner 
commented that the prosthesis fit well.  The examiner 
indicated that the veteran appeared to be chronically ill and 
would require assistance for his activities of daily living.  
His risks involved the typical Parkinsonian gait resulting in 
frequent falls secondary to his prosthesis.  The examiner 
explained that the Parkinsonian gait usually resulted in the 
sensation of falling forward and that the prosthesis would 
increase his risk for falls.  

Also in May 1997, the veteran was afforded a VA aid and 
attendance examination.  The examiner noted that there was no 
claims folder or medical chart for review.  He related that 
the veteran was diagnosed as having Parkinson's disease about 
two years before.  He had done fairly well with dressing 
himself and moving around until a recent bout with pneumonia 
weakened him.  He had not been strong enough to walk with 
crutches since that time.  He was now able to dress and bathe 
himself with some assistance from his wife.  The veteran 
walked out to the mailbox most days and went to his therapy.  
Otherwise, he did not go out, though he was not strictly 
housebound.  He sometimes walked with a walker, which he used 
during the examination.  He had poor gait, balance, and 
coordination.  On examination, the examiner commented that 
gait was unsteady with the walker.  The diagnosis included 
status post loss of left lower leg and Parkinson's disease.  
The examiner stated that, with the weakness and the 
combination of the Parkinson's disease with the amputated 
leg, he thought the veteran did need the assistance of 
another person for at least some of his activities of daily 
living.     

In his June 1998 substantive appeal, the veteran related that 
he had required assistance from his wife to shower since 
January 1997.  He also needed assistance in dressing himself.  
The veteran stated that he took medication for his 
Parkinson's disease that relieved the symptoms.  He contended 
that, even without the Parkinson's, the service-connected 
amputated left lower leg caused problems taking care of 
himself.      

With the appeal, the veteran submitted a June 1998 statement 
from Dr. Terhune.  He stated that the veteran lived at home 
with his wife, who was trying to maintain adequate care for 
him there.  His additional medical problems included 
Parkinson's disease, hypertensive vascular disease, sleep 
apnea, venous insufficiency of the right lower leg, recurrent 
skin rash with a propensity to develop ulcers, and gradually 
increasing problems with strength and mobility.  Dr. Terhune 
related that the veteran required assistive care in regard to 
dressing and cleaning, which became more necessary over time 
with diminished mobility and general weakness.  He stated 
that the weakness was not just related to the Parkinson's 
disease, but to general decrease in strength as he aged.  Dr. 
Terhune concluded that the veteran needed aid and assistance 
due to the service-connected amputation.  

The veteran underwent another VA aid and attendance 
examination in August 1998.  The examiner stated that the 
claims folder and medical chart were reviewed for the 
examination.  He related that the veteran had an amputated 
left lower leg and arthritis in the knee.  However, his main 
limiting factor was Parkinson's disease with associated 
strength and coordination problems.  He also recently had 
some memory problems, delusions, and disorientation.  He 
mixed up his medications.  The examiner stated that the 
veteran clearly needed assistance to protect him from the 
hazards of daily living.  He was able to walk somewhat with a 
walker, but was not able to bathe himself.  He also needed 
help to adjust his prosthesis.  Generally, the veteran was 
able to dress himself and go to the bathroom.  He could feed 
himself, but it took a long time.  The veteran continued to 
have additional medical problems as previously discussed.  On 
examination, the veteran was able to walk slowly using a 
walker.  There was some impairment of coordination due to 
Parkinson's with notable tremor.  The diagnosis included left 
below-the-knee amputation with worsening arthritis of the 
left knee and worsening Parkinson's disease.  The examiner 
stated that the Parkinson's was affecting some decreased in 
the veteran's mental status in the last year, making it more 
important to have someone with him to protect him from the 
hazards of daily living.  He also required assistance to 
bathe and occasionally with toileting.  He required 
assistance with medications.  Although the veteran was able 
to eat, he could not do any work or prepare his own meals.  
It was noted that the veteran might soon lose his capacity to 
handle his own finances due to fading mental status.  The 
examiner clarified that the veteran did not need assistance 
as described because of his service-connected disabilities, 
but because of the progression of his Parkinson's disease.  

The RO received a statement from Dr. Terhune in June 1999 
concerning the veteran's eligibility for additional benefits.  
The veteran's diagnoses were essentially unchanged.  He was 
not able to walk unaided, but required a left prosthesis and 
help at hand.  He required help to bathe and dress.  He was 
not bedridden or blind.  The veteran was not able to leave 
home without assistance, but required help at hand, a walker, 
and transport.  Dr. Terhune stated that the veteran needed 
foster home care to oversee his medications, hygiene, and 
nutrition.  Additional problems included poor balance 
aggravated by the left leg amputation.  Dr. Terhune added 
that the veteran had some problems with memory and mild 
confusion and was no longer competent to handle his own 
affairs.  

A June 1999 statement from Twin First Adult Foster Care 
indicated that the veteran entered the facility in May 1999 
with diagnoses of left below-the-knee amputation and slight 
Parkinson's disease.  Notes on the form indicated that the 
veteran's prosthesis was old and heavy and quite difficult to 
put on the stump.  The veteran needed assistance with putting 
on the prosthesis, showering, and some help in getting up 
from a prone and seated position.  

In a September 1999 statement, the veteran related that he 
left the nursing home in July 1999, though he now had in-home 
care.  Associated statements from his in-home care providers 
listed assistance with activities including bathing, personal 
hygiene care, dressing, walking, cleaning, adjusting the 
prosthesis, and preparing meals.  In a statement received in 
May 2000, the in-home care provider stated that she took care 
of all of the veteran's activities of daily living and that 
he required total care on a daily basis.  

A September 2000 report of contact related that the veteran's 
spouse confirmed his admission to a veterans home in April 
2000.  A December 2000 statement from a physician at the 
facility in support of additional benefits indicated that the 
veteran's diagnoses were multi-infarct dementia, Parkinson's 
disease, hypertension, ischemic colitis, nephrolithiasis, 
gastroesophageal reflux disease, benign prostatic 
hypertrophy, venostasis, obstructive sleep apnea, and urinary 
incontinence.  He was able to walk with a walker.  He was 
restricted in his ability to feed, dress, and bathe himself 
due to poor mobility secondary to Parkinson's.  He was not 
permanently bedridden or blind.  The physician stated that 
the veteran had to be accompanied outside the home at all 
times and required custodial care.  No other problems 
pertinent to the need for regular aid and attendance were 
listed.  The veteran was not competent due to multi-infarct 
dementia.             

Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that they are in need of the regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l) (West 
1991 and Supp. 2000); 38 C.F.R. § 3.350(b) (2000).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

The Board finds that entitlement to special monthly 
compensation by reason of need for regular aid and attendance 
is established.  In this case, there is no evidence or 
suggestion that the veteran is bedridden.  In addition, the 
evidence clearly shows that the veteran requires regular aid 
and attendance to perform his daily activities.  The issue is 
whether such need is a result of service-connected 
disability.  

The record reflects conflicting evidence on this point.  Dr. 
Terhune's June 1998 statement specifically concludes that the 
veteran needed assistance due to the service-connected 
amputation, but conceded that the need for assistance had 
increased over time due to aging as well as Parkinson's 
disease.  On the other hand, the August 1998 VA examiner 
finds that the veteran's need for assistance is due to the 
progression in his Parkinson's disease, rather than any 
service-connected disability.  The VA examiner for the May 
1997 aid and attendance examination opined that the veteran 
required assistance for at least some of his activities of 
daily living due to a combination of Parkinson's disease and 
the amputated leg.  Similarly, the May 1997 VA orthopedic 
examiner noted that the veteran had suffered a number of 
falls due to Parkinson's and stated that the left leg 
prosthesis would increase his risk for falls.  The Board 
finds that the evidence of record is relatively balanced for 
and against the veteran's claim.  Therefore, resolving doubt 
in the veteran's favor as required by law, the Board finds 
that the evidence supports entitlement to special monthly 
compensation by reason of need for regular aid and 
attendance.   Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.102, 3.350, 3.352.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, special monthly compensation by reason of 
need for regular aid and attendance is granted.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

